Matter of Sifontes (The Hearst Corp.--Commissioner of Labor) (2019 NY Slip Op 06826)





Matter of Sifontes (The Hearst Corp.--Commissioner of Labor)


2019 NY Slip Op 06826


Decided on September 26, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 26, 2019

527041

[*1]In the Matter of the Claim of Maria Sifontes, Respondent. The Hearst Corporation, Doing Business as the Albany Times Union, Appellant. Commissioner of Labor, Respondent.

Calendar Date: September 5, 2019

Before: Garry, P.J., Lynch, Mulvey and Devine, JJ.


The Hearst Corporation, New York City (Jonathan R. Donnellan of counsel), for appellant.
Salvatore C. Adamo, Albany, for Maria Sifontes, respondent.

Mulvey, J.
Appeals from two decisions of the Unemployment Insurance Appeal Board, filed September 27, 2017, which ruled, among other things, that The Hearst Corporation was liable for additional unemployment insurance contributions on remuneration paid to claimant and others similarly situated.
Claimant delivered newspapers for The Hearst Corporation under a delivery service agreement from May 2013 until March 2014. Hearst is appealing from two Unemployment Insurance Appeal Board decisions finding Hearst liable for additional unemployment insurance contributions on remuneration paid to claimant and others similarly situated. The indicia of control retained by Hearst over claimant and others similarly situated through the service agreement are nearly identical to the relevant factors identified to establish an employment relationship in Matter of Hennesey (Hearst Corp.-Commissioner of Labor) (172 AD3d 1842, 1843-1844 [2019]). Accordingly, we conclude that the Board's decisions are supported by substantial evidence and will not be disturbed (see id.; Matter of Sebring [Community First Holdings, Inc.-Commissioner of Labor], 172 AD3d 1829, 1829 [2019]; Matter of Nicholas [Gannett Satellite Info. Network, Inc.-Commissioner of Labor], 167 AD3d 1180, 1181 [2018]).[FN1] Hearst's remaining claims have been considered and found to be without merit.
Garry, P.J., Lynch and Devine, JJ., concur.
ORDERED that the decisions are affirmed, without costs.
Footnotes

Footnote 1: As this claim preceded the enactment of Labor Law § 511 (23), which was added by the Legislature in 2016 (L 2016, ch 503, § 1 [Nov. 28, 2016]), that statute does not apply here.